Dismissed and Memorandum Opinion filed April 9, 2009







Dismissed
and Memorandum Opinion filed April 9, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00801-CV
____________
 
OLUFEMI BABALOLA, Appellant
 
V.
 
CORE LABORATORIES, L.P. A/K/A THE ANDREWS GROUP, INT=L, INC. A/K/A SCOTT PICKFORD GROUP, AND JOE DOE, Appellees
 

 
On Appeal from the
11th District Court
Harris County,
Texas
Trial Court Cause
No. 2002-42080
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 8, 2008.  On March 30, 2009, the parties
filed an agreed motion to dismiss the appeal because all issues have been
settled.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Seymore, Brown, and Sullivan.